Name: Commission Regulation (EEC) No 1133/81 of 28 April 1981 fixing for the 1981 marketing year the Community offer price for plums applicable with regard to Greece
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 30 . 4. 81 Official Journal of the European Communities No L 118 /33 COMMISSION REGULATION (EEC) No 1133/81 of 28 April 1981 fixing for the 1981 marketing year the Community offer price for plums applicable with regard to Greece THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Greece, Having regard to Council Regulation (EEC) No 10/81 of 1 January 1981 fixing, in respect of fruit and vegeta ­ bles, the general rules for implementing the 1979 Act of Accession ('), and in particular Article 9 ( 1 ) thereof, marketable production throughout the year or during a part of the year and which correspond to quality category I and to set conditions in respect of pack ­ aging ; whereas the average rate for each representative market is to be drawn up disregarding rates which may be considered excessively high or low compared with the normal fluctuations recorded on the said market ; Whereas application of the abovementioned criteria results in fixing the Community offer prices for plums for the period 11 June to 20 October 1981 at the levels set out hereinafter ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Manage ­ ment Committee for Fruit and Vegetables, Whereas Article 75 of the Act of Accession introduces a compensatory mechanism on import into the Member States other than Greece for fruit and vege ­ tables coming from Greece for which an institutional price is fixed ; HAS ADOPTED THIS REGULATION : Article I 1 . For the 1981 marketing year, the Community offer price for plums (subheading 08.07 D of the Common Customs Tariff) expressed in ECU per 100 kilograms net of packed products of Groups 1 and II , of Class I , of all sizes, shall be as follows for each of the groups of varieties : Whereas, in accordance with Article 75 (2) (a) of the Act of Accession , a Community price is to be calcu ­ lated annually, on the one hand, on the basis of the arithmetical average of producer prices of each Member State other than Greece, increased by the transport and packaging costs borne by the products from the areas of production up to the representative centres of Community consumption and , on the other hand, taking into account the trend of production costs in the fruit and vegetables sector ; whereas the said producer prices are to correspond to an average of the price quotations recorded over three years prior to fixing the Community offer price ; whereas , however, the annual Community offer price may not exceed the level of the reference price applied vis-a-vis third countries, this Community offer price being reduced by 3 % at the time of the first move toward price alignment referred to in Article 59 of the Act ; Whereas, in order to take account of seasonal price variations, the marketing year should be split into several periods and a Community offer price fixed for each such period ; Whereas, by virtue of Article 3 of Regulation (EEC) No 10/81 , the rates used to calculate production prices are those recorded for an indigenous product whose trade characteristics are defined , on the repre ­ sentative market or markets within the production zones where the rates are lowest , for the products or varieties which represent a substantial proportion of Group I Group //  from 11 June to 31 July : 49-98   August : 48-10 39-24  September : 41-40 32-57  October (1 to 20 ) :  30-77 2 . The groups of varieties referred to in paragraph 1 shall be composed of the following varieties : Group 1 : Altesse double ( Italian quetsche), Precoce favourite , Belle de Louvain , Conducta, Early Rivers , Kirk's Blue , Jefferson Gage, Liitzelsachser (early Liitzelsachsen quetsche), Anna Spath , Ersinger (early Ersingen quetsche), Zimmers (Zimmer quetsche), Biihler (early Buhl quetsche), Burbank, Florentina , Goccia d'oro , Reine Claude , Czar, Victorias , Purple Pershore , Damsons , Santa Rosa .(') OJ No L 1 , 1 . 1 . 1981 , p . 17 . No L 118 /34 Official Journal of the European Communities 30 . 4. 81 Group II : zwetschge), Reine Claude d Oullins (Oullins Gage), Sveskeblommer, Ruth Gerstetter, Ontario, Wangen ­ heimer (early Wangenheim quetsche),. Pershore (yellow egg), Mirabelle , Bosniche . Amendments to the preceding subparagraph shall be adopted in accordance with the procedure laid down in Article 33 of Regulation (EEC) No 1035/72, having regard to changes in the varieties imported from third countries . Altesse simple (common quetsche , Hauszwetschge), Reine Claude d'Oullins, Sveskeblommer, Ruth Gerstetter, Ontario, Pershore (yellow egg). 3 . The entry prices of imported products are to be compared : (a) with the prices fixed for Group I where the imported products belong to varieties other than those shown in (b) : (b) with the prices fixed for Group II where the imported products belong to the following varie ­ ties : Altesse simple (common quetsche , Haus Article 2 This Regulation shall enter into force on 11 June 1981 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 28 April 1981 . For the Commission Poul DALSAGER Member of the Commission